Citation Nr: 1019862	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  08-28 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include a heart disorder and hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Roanoke 
Virginia, VA Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law 
Judge at a travel Board hearing in February 2010.  A 
transcript of the hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran asserts that he has a cardiovascular disorder, to 
include a heart disorder and/or hypertension, related to 
service.  The Board notes that service connection may be 
granted on a presumptive basis for certain chronic diseases, 
including cardiovascular-renal disease, if shown to be 
manifest to a degree of 10 percent or more within one year 
following the veteran's separation from active service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  It is noted that in 38 C.F.R. 
§ 3.309, the term cardiovascular-renal disease applies to 
combination involvement of the type of arteriosclerosis, 
nephritis, and organic heart disease, and that since 
hypertension is an early symptom long preceding the 
development of those diseases in their more obvious forms, a 
disabling hypertension within the one-year period following 
separation will be given the same benefit of service 
connection as any of the other chronic diseases listed in 
that Section.  

The Board notes that the February 1969 service entrance 
examination report shows that the heart was normal and blood 
pressure was 132/80.  The February 1971 separation 
examination report shows that the heart was abnormal, and 
blood pressure was 130/80.  

Essentially, the Veteran asserts that he has had symptoms of 
a cardiovascular nature since separation, and that his doctor 
told him that the symptoms may be related to the abnormal 
finding at separation in 1971.  The Board notes that private 
records, to include an October 2006 record, reflect diagnoses 
to include hypertension and hyperlipidemia.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81.  In this case, the 
Veteran should be afforded a VA examination in order to 
determine the nature and etiology of the claimed disorder on 
appeal.  

Lastly, the Board notes that at the hearing, the Veteran 
testified that he had recent, relevant treatment at an 
identified VA facility.  Transcript at 9 (2010).  These 
records have not been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the VA treatment 
records identified at the hearing.  See 
transcript at 9 (2010).  All records 
obtained should be associated with the 
claims file.  

2.  Thereafter, the AOJ should schedule 
the Veteran for a VA examination to 
determine the nature and etiology of a 
cardiovascular disorder, to include any 
identified heart disorder and/or 
hypertension.  The claims file should be 
made available for review in conjunction 
with the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA examiner express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified cardiovascular 
disorder, to include a heart disorder 
and/or hypertension, was manifest during 
service or within one-year of separation 
or is otherwise attributable to service.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for all opinions 
provided.

3.  In light of the above, the claim 
should be readjudciated.  The AOJ should 
review all opinions obtained for adequacy 
and any further development in that regard 
should be accomplished prior to returning 
the claims file to the Board.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


